Citation Nr: 0719114	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-05 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected Type 2 diabetes 
mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected Type 2 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to July 1971, with service in the Republic of Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 2002 and May 2003 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

On February 23, 2007, the appellant testified at an 
electronic (videoconference) hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of that hearing is 
of record.  At that hearing, on the record, the appellant 
withdrew his appeal on the issue of entitlement to service 
connection for the skin disorder chloracne.    

The issues of entitlement to service connection for 
hypertension and coronary artery disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

There is no diagnosis of PTSD of the appellant by a mental 
health professional.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in April 2003, 
February 2006, and July 2006.  The appellant was asked by VA 
to submit any pertinent evidence in his possession, and he 
was informed by VA of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the claim on 
appeal decided herein has been obtained.  The record before 
the Board contains post-service medical records of the 
appellant, his statements in writing to VA, and his 
transcribed hearing testimony.  Neither the appellant nor his 
representative has identified any additional pertinent 
existing evidence which could be obtained to substantiate the 
claim for service connection for PTSD, and the Board is not 
aware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim decided herein.

The record also reflects that VA readjudicated the veteran's 
claim on appeal decided herein following the provision of the 
required notice and the completion of the indicated 
development action.  There is no indication in the record or 
reason to believe that the ultimate decision on the merits of 
the claim decided herein would have been different had 
complete VCAA notice been provided at an earlier time.

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), pertaining to diagnosis of mental disorders; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f). 
 
Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

It is not in dispute that no physician or other mental health 
professional has at any time rendered a diagnosis of PTSD in 
the appellant's case.  The appellant so testified at the 
hearing in February 2007.  See transcript of hearing at page 
18.  Under the provisions of 38 C.F.R. §§ 3.304(f), 4.125(a), 
the threshold requirement for entitlement to service 
connection for PTSD is a diagnosis of that psychiatric 
disorder in accordance with the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) for the 
diagnosis of acquired psychiatric disorders.  In the absence 
of any competent medical evidence of record showing that the 
appellant has been diagnosed with PTSD by someone qualified 
by training and expertise to diagnose that mental disorder, 
he is not entitled to service connection for PTSD and his 
appeal on that issue must be denied.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a).    

As the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for PTSD, the 
benefit of the doubt doctrine does not apply on that issue.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005). 


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease, will be service 
connected.  However, VA will not concede that a non-service-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006). 

A finding of aggravation requires a showing that the 
underlying condition of 
a pre-existing injury or disease, as contrasted to symptoms, 
was worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant has contended that his service-connected 
disease of Type 2 diabetes mellitus has worsened his 
diagnosed cardiovascular disorders of essential hypertension 
and coronary artery disease.  The agency of original 
jurisdiction obtained a medical opinion from a VA physician 
addressing the medical question of whether his service-
connected diabetes mellitus caused the appellant's later-
diagnosed hypertension and coronary artery disease.  The 
medical opinion of the reviewing VA physician obtained by the 
RO was to the effect that the appellant's service-connected 
Type 2 diabetes did not cause hypertension or coronary artery 
disease, both of which diseases were diagnosed after the 
appellant developed Type 2 diabetes and was being medically 
treated for that disease.  However, no medical opinion 
addressing the medical question of whether service-connected 
Type 2 diabetes has worsened the underlying condition of the 
appellant's hypertension and/or coronary artery disease is of 
record.  

Competent evidence of record indicates that the appellant's 
hypertension and coronary artery disease may have been 
affected in a negative way by his service-connected 
disability of Type 2 diabetes.  The information and evidence 
of record in this case does not contain sufficient competent 
medical evidence to decide the claims of entitlement to 
service connection for hypertension and coronary artery 
disease.  Therefore, under the provisions of 38 C.F.R. 
§ 3.159(c)(4), a medical examination and medical opinion 
addressing the question of whether the appellant's service-
connected Type 2 diabetes has aggravated his non-service-
connected hypertension and coronary artery disease is 
necessary to decide the secondary service connection claims, 
and this case will be remanded for that purpose.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should arrange for the 
appellant to undergo a medical 
examination by a physician who shall 
provide a medical opinion addressing the 
medical questions of whether the 
appellant's service-connected Type 2 
diabetes mellitus caused or has 
aggravated hypertension and/or coronary 
artery disease.  It is imperative that 
the examining physician review the 
appellant's pertinent medical records in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining physician should 
respond to the following question: Is it 
at least as likely as not (50 percent 
probability or more) that the appellant's 
Type 2 diabetes mellitus caused either 
hypertension or coronary artery disease 
or has permanently worsened, that is, 
aggravated the diagnosed hypertension or 
coronary artery disease of the appellant.   

A rationale should be provided for the 
medical findings and conclusions reached.  

2.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
Jason R. Davitian
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


